By the Court.
In a case of this nature, where two persons claim personal property under conflicting titles derived from the same vendor, the right depends solely on determining which of the two obtained legal possession of the chattels, or that which in law is equivalent to possession. On the facts proved at the trial, the defendant failed to show any possession, either actual or constructive. That he had not acquired the former is settled by the verdict; nor the latter, because he. had done no act which under the circumstances can be regarded in law as equivalent to a delivery or taking possession of the property. It does not appear that there was anything in the nature of the machine to render it inconvenient or impossible for the defendant to have taken it into his immediate actual custody. It was not shown to have been so situated that only a symbolical delivery could be made of it. The defendant did no act prior to the record of the plaintiff’s mortgage to perfect his title. He might have removed it from the possession of the carriers, or have obtained. *392from them an agreement to hold it for him till he could take it away. He did nothing, but left it in the hands of the carriers, until the plaintiff had completed his title by recording his mortgage in the city of Lowell, where the mortgagor resided.
The evidence of conversion was sufficient. The defendant had constructive notice of the plaintiff’s mortgage, and had no right to sell it, and, on demand, to refuse to give such information as would enable the plaintiff to assert his title to it. The demand and refusal were, under the circumstances, ample evidence of conversion. Exceptions overruled.